 



EXECUTIVE EMPLOYMENT AGREEMENT

     THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is made as of June
17, 2002, between Cysive, Inc., a Delaware corporation (the “Company”), and
Woodrow Angle (“Executive”).

     The parties hereto agree as follows:

     1.     Employment. The Company agrees to employ Executive and Executive
accepts such employment for the period beginning as of the date hereof and
ending upon Executive’s separation pursuant to Section 1(c) hereof (the
“Employment Period”).

            (a)  Position and Duties. During the Employment Period, Executive
shall serve as Vice President of Strategic Alliances of the Company and shall
have the normal duties, responsibilities and authority of the Vice President of
Strategic Alliances, subject to the power of the Chief Executive Officer, Vice
President of Sales and Marketing or the Company’s board of directors (the
“Board”) to expand or limit such duties, responsibilities and authority and to
override actions of the Vice President of Strategic Alliances. Executive shall
report to the Vice President of Sales and Marketing, or such other person
designated by the Chief Executive Officer, and Executive shall devote his best
efforts and of his full business time and attention to the business and affairs
of the Company and its Subsidiaries.

            (b)  Salary, Bonus and Benefits. The Company will pay Executive a
base salary to be determined by the Chief Executive Officer, subject to any
annual increase during the Employment Period as determined by the Chief
Executive Officer based upon the Company’s achievements of budgetary and other
objectives set by the Board (the “Annual Base Salary”). Executive shall also be
eligible to receive a bonus (the “Bonus”) determined in accordance with the
Company’s compensation plan, as established from time to time by the
compensation committee of the Board. Executive’s Annual Base Salary and Bonus
for any partial year will be prorated based upon the number of days elapsed in
such year. In addition, during the Employment Period, Executive will be entitled
to such other benefits approved by the Chief Executive Officer and made
available to the Company’s senior executives, which may include but are not
limited to, vacation time, tuition reimbursement, reimbursement of business
expenses, car allowance and healthcare benefits.

            (c)  Separation. Executive’s employment by the Company during the
Employment Period will continue until Executive’s resignation at any time or
until Executive’s disability or death or until the Chief Executive Officer
terminates Executive’s Employment at any time during the Employment Period (the
“Separation”). If the Employment Period is terminated by the Executive without
Good Reason, then the termination will be effective thirty (30) days after the
date of delivery of written notice of termination. If the Employment Period is
terminated by the Board or the Chief Executive Officer without Cause or by the
Executive with Good Reason, then the termination will be effective fifteen (15)
days after the date of delivery of written notice of termination. If the
Employment Period is terminated by the Board or the Chief Executive Officer with
Cause, termination will be effective fifteen (15) days after the date of
delivery of written notice of termination. If the Employment Period is
terminated by the Board or the Chief Executive Officer with Cause or by the
Executive without Good Reason, then the

-1-



--------------------------------------------------------------------------------



 



Executive shall be entitled to receive his Annual Base Salary and all fringe
benefits only through the effective date of termination. If the Employment
Period is terminated by the Board or the Chief Executive Officer without Cause
or by the Executive with Good Reason, then, provided the Executive executes a
general release of all claims against the Company in the form reasonably
acceptable to the Company, the Executive shall be entitled to receive his Annual
Base Salary for three months from the effective date of termination (such
payments are referred hereinafter as the “Severance Payment”) payable over time
in accordance with the Company’s normal payroll practices. In addition, and
provided that the Executive timely elects COBRA coverage, the Company will
reimburse the Executive for the COBRA medical and dental insurance premiums paid
by the Executive for the earlier of three (3) months from the effective date of
termination or the date the Executive becomes eligible for coverage under
another medical and/or dental plan. All other fringe benefits will terminate as
of the effective date of termination. If the Employment Period is terminated due
to death, then the Annual Base Salary will be continued through the next full
calendar month following the month in which the Executive died. All fringe
benefits will terminate as of the date of death. If the Employment Period is
terminated due to Disability (as defined herein), then the Annual Base Salary,
medical insurance and disability insurance will be continued until the last day
of the six-month period following the date the Disability began; provided,
however, that such Annual Base Salary shall be reduced by the amount of any
disability income payments made to the Executive during such six-month period
from any insurance or other policies provided through the Company. In the event
Executive is owed amounts under this Section 1(c), such amounts may be withheld
by the Company upon a breach or threatened breach of the terms and conditions of
Section 3 below.

     2.     Confidential Information

             (a)  Executive acknowledges that the Company is engaged in the
business of software engineering and it builds and implements complex and highly
customized systems supporting large scale electronic commerce businesses (the
“Business”). Executive further acknowledges that the Business and its continued
success depend upon the use and protection of a large body of confidential and
proprietary information, and that he holds a position of trust and confidence by
virtue of which he necessarily possesses, has access to and, as a consequence of
his signing this Agreement, will continue to possess and have access to, highly
valuable, confidential and proprietary information of the Company not known to
the public in general, and that it would be improper for him to make use of this
information for the benefit of himself and others. All of such confidential and
proprietary information now existing or to be developed in the future will be
referred to in this Agreement as “Confidential Information.” This includes,
without limitation, information relating to the nature and operation of the
Business or any other business conducted by the Company, the persons, firms and
corporations which are customers or active prospects of the Company during
Executive’s employment by the Company, the Business’ development transition and
transformation plans, methodology and methods of doing business, strategic,
acquisition, marketing and expansion plans, including plans regarding planned
and potential acquisitions and sales, financial and business plans, employee
lists, numbers and location of sales representatives, new and existing programs
and services (and those under development), prices and terms, customer service,
integration processes requirements, costs of providing service, support and
equipment and equipment maintenance costs. Confidential Information shall not
include any information that has become generally known to, and available for
use by, the public other than as a result of Executive’s acts or omissions in
contravention of

-2-



--------------------------------------------------------------------------------



 



the terms and provisions of this Agreement.

             (b)  Disclosure of any Confidential Information of the Company
shall not be prohibited if such disclosure is directly pursuant to a valid and
existing order of a court or other governmental body or agency within the United
States; provided, however, that (i) Executive shall first have given prompt
notice to the Company of any such possible or prospective order (or proceeding
pursuant to which any such order may result) and (ii) Executive shall afford the
Company a reasonable opportunity to prevent or limit any such disclosure.

             (c)  During the Employment Period and for a period of three
(3) years thereafter, Executive will preserve and protect as confidential all of
the Confidential Information known to Executive or at any time in Executive’s
possession. In addition, during the Employment Period and at all times
thereafter, Executive will not disclose to any unauthorized person or use for
his own account any of such Confidential Information without the Board’s or the
Chief Executive Officer’s written consent. Executive agrees to deliver to the
Company at a Separation, or at any other time the Company may request in
writing, all memoranda, notes, plans, records, reports and other documents (and
copies thereof) containing or otherwise relating to any of the Confidential
Information (including, without limitation, all acquisition prospects, lists and
contact information) which he may then possess or have under his control.
Executive acknowledges that all such memoranda, notes, plans, records, reports
and other documents are, and at all times shall be and shall remain, the
property of the Company.

             (d)  Executive will fully comply with any agreement reasonably
required by any of the Company’s customers, both actual and potential, business
partners, suppliers or contractors with respect to the protection of the
confidential and proprietary information of such persons or entities.

     3.     Noncompetition and Nonsolicitation. Executive acknowledges that in
the course of his employment with the Company, he will become familiar with the
Confidential Information concerning the Company and the Business, including
without limitation customer lists and contacts, and that his services will be of
special, unique and extraordinary value to the Company. Executive agrees that
the Company has a protectable interest in the Confidential Information acquired
by Executive during the course of his employment with the Company. Therefore,
Executive agrees to the following:

             (a)  Noncompetition. So long as Executive is employed or affiliated
with the Company and for an additional one (1) year thereafter, he shall not,
anywhere within ten (10) miles of any of the Company’s offices in Reston,
Virginia, directly or indirectly own, manage, control, participate in, consult
with, render services for, or in any manner engage in, any business actually
competing with the Business of the Company, in whole or in part, at the time of
termination.

             (b)  Nonsolicitation. So long as Executive is employed or
affiliated with the Company and for an additional one (1) year thereafter, the
Executive shall not directly or indirectly through another entity (i) induce or
attempt to induce any employee of the Company to leave the employ of the
Company, or in any way interfere with the relationship between the Company and
any employee thereof, (ii) hire any person who was an employee of the Company

-3-



--------------------------------------------------------------------------------



 



within one year prior to the time such employee was hired by the Executive,
(iii) induce or attempt to induce any owner of a customer, supplier, licensee or
other business relation of the Company to cease doing business with the Company
or in any way interfere with the relationship between any such customer,
supplier, licensee or business relation and the Company, or (iv) directly or
indirectly acquire or attempt to acquire an interest in any business relating to
the Business of the Company and with which, to Executive’s knowledge, the
Company has entertained discussions or has requested and received information
relating to the acquisition of such Business by the Company in the one-year
period immediately preceding a Separation.

             (c)  Enforcement. If, at the time of enforcement of Section 2 or
Section 3 of this Agreement, a court holds that the restrictions stated herein
are unreasonable under the circumstances then existing, the parties hereto agree
that the maximum duration, scope or geographical area reasonable under such
circumstances shall be substituted for the stated period, scope or geographical
area and that the court shall be allowed to revise the restrictions contained
herein to cover the maximum duration, scope and geographical area permitted by
law. Because Executive’s services are unique and because Executive has access to
Confidential Information, the parties hereto agree that money damages would be
an inadequate remedy for any breach of this Agreement. Therefore, in the event
of a breach or threatened breach of Section 2 or Section 3 of this Agreement,
the Company or any of its successors or assigns shall, in addition to other
rights and remedies existing in its favor, be entitled to specific performance
and/or injunctive or other relief in order to enforce, or prevent any violations
of, the provisions of Section 2 or Section 3 from any court of competent
jurisdiction.

             (d)  Additional Acknowledgments. Executive acknowledges that the
provisions of this Section are in consideration of: (i) employment with the
Company and (ii) additional good and valuable consideration as set forth in this
Agreement. Executive expressly agrees and acknowledges that the restrictions
contained in Section 2 and Section 3 do not preclude Executive from earning a
livelihood, nor does it unreasonably impose limitations on Executive’s ability
to earn a living. In addition, Executive agrees and acknowledges that the
potential harm to the Company of its non-enforcement outweighs any harm to the
Executive of its enforcement by injunction or otherwise. Executive acknowledges
that he has carefully read this Agreement and has given careful consideration to
the restraints imposed upon the Executive by this Agreement, and is in full
accord as to their necessity for the reasonable and proper protection of the
Confidential Information. Executive expressly acknowledges and agrees that each
and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.

             (e)  Executive’s Representations and Warranties. Executive
represents and warrants that he has full right and authority to enter into this
Agreement and fully perform his obligations hereunder, that he is not subject to
any non-competition agreement that would prevent or restrict him in any way from
rendering the services hereunder anywhere in the world, and that his past,
present and anticipated future activities have not, and will not, infringe on
the proprietary rights of others. Executive further represents and warrants that
he is not obligated under any contract (including licenses, covenants or
commitments of any nature) or other agreement, or subject to any judgment,
decree or order of any court or administrative agency which would conflict with
his obligation to use his best efforts to promote the interests of the Company
or which would conflict with the Company’s business as conducted or proposed to
be

-4-



--------------------------------------------------------------------------------



 



conducted. Neither the execution nor delivery of this Agreement, nor the
carrying on of the Company’s business as an officer, director or employee by
Executive, will conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which Executive is now obligated.

             (f)  Notwithstanding the foregoing, the terms and conditions of
Section 3(a) shall be inoperative and shall have no further effect, and
Executive shall have no continuing obligation with respect thereto, upon (A) the
occurrence of an event which constitutes a Change of Control (as defined herein)
of the Company and (B)(i) the termination of Executive’s employment without
Cause (as defined herein) or (ii) termination of employment by Executive with
Good Reason (as defined herein), in either case within one (1) year of the date
on which the Change of Control takes place.

     4.     Definitions.

     “Beneficial Owner” means a beneficial owner within the meaning of Rule
13d-3 under the Exchange Act.

     “Cause” means (i) the commission of a felony or a crime involving moral
turpitude or the intentional commission of any other act or omission involving
dishonesty or fraud with respect to the Company or any of its customers or
suppliers, (ii) conduct tending to bring the Company into public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties of the
office held by Executive as reasonably directed by the Board or the Chief
Executive Officer not cured within sixty (60) days after written notice thereof,
(iv) gross negligence or willful misconduct with respect to the Company, its
customer, suppliers or employees or (v) any breach of Section 2 or Section 3 of
this Agreement by Executive.

     “Change of Control” means: (A) the dissolution or liquidation of the
Company or upon a merger, consolidation, or reorganization of the Company with
one or more other entities in which the Company is not the surviving entity,
(B) the sale of substantially all of the assets of the Company to another entity
or (C) any transaction (including, without limitation, a merger or
reorganization in which the Company is the surviving entity) approved by the
Board that results in any person or entity (or person or entities acting as a
group or otherwise in concert), owning fifty percent (50%) or more of the
combined voting power of all classes of securities of the Company (other than
persons who are shareholders or affiliates of the Company at the time the Plan
is approved by the Company’s shareholders.

     “Disability” means a physical or mental condition which, for a continuous
period of at least six (6) months, has or will prevent the Executive from
performing his duties on a full time basis and in a professional and consistent
manner. Any dispute as to the Executive’s Disability shall be referred to and
resolved by a licensed physician selected and approved by the Board.

     “Exchange Act” means the Securities and Exchange Act of 1934, as amended.

     “Good Reason” means Executive’s resignation within 30 days after his
discovery of any material breach of Section 1 of this Agreement by the Company
which is not cured within thirty (30) business days after written notice thereof
from Executive.

-5-



--------------------------------------------------------------------------------



 



     “Person” means an individual, a partnership, a limited liability company, a
corporation, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.

     5.     Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) to the recipient at the address below
indicated:

  If to the Company:        Cysive, Inc.      10780 Parkridge Blvd., Suite 400
     Reston, VA 20190      Attention: Nelson A. Carbonell, Jr.   If to the
Executive:        Woodrow Angle      2506 Halterbreak Court      Herndon, VA
20171

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement will be deemed to have been given when so delivered
or sent or, if mailed, five days after deposit in the U.S. mail.

     6.     General Provisions.

             (a)  Severability. Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

             (b)  Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

             (c) Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

-6-



--------------------------------------------------------------------------------



 



             (d)  Successors and Assigns. Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by
Executive and the Company and their respective successors and assigns.

             (e)  Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement and the exhibits hereto will be
governed by and construed in accordance with the internal laws of the
Commonwealth of Virginia, without giving effect to any choice of law or conflict
of law provision or rule (whether of the Commonwealth of Virginia or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the Commonwealth of Virginia.

             (f)  Remedies. Each of the parties to this Agreement will be
entitled to enforce its rights under this Agreement specifically, to recover
damages and costs (including attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages may not be an
adequate remedy for any breach of the provisions of this Agreement and that any
party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement.

             (g)  Amendment and Waiver. The provisions of this Agreement may be
amended and waived only with the prior written consent of the Company and the
Executive.

             (h)  Business Days. If any time period for giving notice or taking
action hereunder expires on a day which is a Saturday, Sunday or holiday in the
state in which the Company’s principal place of business is located, the time
period shall be automatically extended to the business day immediately following
such Saturday, Sunday or holiday.

             (i)  Termination. This Agreement (except for the provisions of
Sections 1(a) and 1(b)) shall survive a Separation and shall remain in full
force and effect after such Separation.

[The rest of this page left blank intentionally]

-7-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Executive
Employment Agreement on the date first written above.

    CYSIVE, INC       By:  

--------------------------------------------------------------------------------

            Name: Nelson A. Carbonell, Jr.             Title: Chairman,
President and                       Chief Executive Officer       EXECUTIVE    
 

--------------------------------------------------------------------------------

  Woodrow Angle

-8-